Title: Enclosure II: Edmund Randolph to Foreign Ministers, 18 June 1794
From: Randolph, Edmund
To: Foreign Ministers


                  
                     Sir
                     Philadelphia June 18th 1794.
                  
                  I do myself the honor of enclosing to you the determination of the President of the United States, as to the sailing of the vessels of War of any of the belligerent Nations from the United States. The rule being reasonable in itself, and conformable to the law of nations, is now transmitted to you, with a hope, that you will cause it to be promulgated among the Ships of War, whether public or private, belonging to your nation. I have the honor, Sir, to be with respect Yo. mo. ob. serv.
                  
                     Edm: Randolph
                  
                  
                     Approved June 16th 1794.
                     Wm Bradford.
                     A. Hamilton.
                     H. Knox.
                  
               